The plaintiffs in error, hereinafter called defendants, were convicted in the county court of Oklahoma county on a charge of maintaining a public nuisance. The jury found the defendant A.C. Handley guilty as charged in the information, and fixed his punishment at a fine of $300 and confinement in the county jail for a period of 90 days. The same jury at the same time returned another verdict in which they found the defendant, Mrs. A.C. Handley guilty as charged in the information, and fixed her punishment at a fine of $50 and confinement in the county jail for a period of 30 days. *Page 153 
The defendants contend that the verdicts of the jury are void for uncertainty, and that the court was without jurisdiction to pronounce judgment on the same. The copies of the verdicts in the case-made indicate that the jury found the defendant A.C. Handley guilty and fixed his punishment at $300 fine and confinement in the county jail for a period of 90 days, and that the jury returned a second verdict finding the defendant A.C. Handley guilty and fixing his punishment at a fine of $50 and confinement in the county jail for a period of 30 days. Upon request of the court the Attorney General procured certified copies of the verdict in each case. Such copies show a verdict of guilty against the defendant A.C. Handley, and fixed his punishment at a fine of $300 and confinement in the county jail for 90 days; and further show that the jury returned a verdict of guilty against Mrs. A.C. Handley, and fixed her punishment at a fine of $50 and 30 days in the county jail. The verdicts of the jury against each of the defendants being regular in form and sufficient according to law, the contention of the defendants is without merit.
The evidence being sufficient to support the verdicts of the jury and the errors of law complained of being without merit, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.